Upon a duly verified petition a writ issued returnable forthwith. It appears from the petition that Walter E. McMillan is held by the respondent, Jack Spain, sheriff of Oklahoma county on a warrant issued on a complaint charging petitioner with being a fugitive from justice from the state of Kansas. Upon a hearing had upon the return of the writ, it was held that there was no irregularity in the proceeding for the arrest and detention of the petitioner sufficient to authorize his release. The writ is therefore discharged and petitioner remanded to the custody of the respondent.